DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Inventions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 21-22, and 26-34, drawn to a therapeutic hydrogel material for the treatment of stroke.
Group II, claim(s) 35-38, drawn to a method for treating brain tissue using the therapeutic hydrogel material of claim 21.


Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a hydrogel material comprising a crosslinked hydrogel matrix consisting essentially of naked heparin nanoparticles distributed and entrained within the matrix and optional cell adhesion peptides covalently linked to the matrix, wherein the naked heparin nanoparticles within the crosslinked matrix: (1) do not exhibit blood thinning; (2) retain the ability to bind growth factors and/or cytokines; and (3) reduce localized inflammation, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nih, WO 2017136427 A1 (WO) in view of Chen, CN 106902392 A and Nih, Data in Brief, 10, 2017 (DiB).  The properties of : (1) do not exhibit blood thinning; (2) retain the ability to bind growth factors and/or cytokines; and (3) reduce localized inflammation appear to be inherent to naked heparin. Naked heparin is interpreted to mean nanoparticles containing heparin without other polymers.
Nih teaches hydrogels for endogenous neuroprogenitor cell recruitment effective for treating subjects having had strokes (Nih, e.g., Abstract, Title).  Nih teaches a crosslinked hyaluronic acid hydrogel matrix optionally containing cell adhesion peptides (Nih, e.g., claim 8, and 0063). Nih teaches hydrogel particles may be other polymeric materials, e.g., heparin (Nih, e.g., 0053). Nih does not expressly heparin nanoparticles. However, Chen teaches hydrogel materials containing hyaluronic acid useful for the same purpose as those of Nih, which contain heparin nanoparticles (Chen, e.g., Abstract). Heparin nanoparticles in the hydrogel matrix 
Nih (DiB) teaches hydrogel materials like those of Nih (WO) in which the hydrogel material contains modified or unmodified heparin (Nih pg. 204, paragraph 2). Nih (DiB) finds heparin promotes cell survival and finds no significant difference between modified or unmodified heparin (Nih, DiB, pg. 204, paragraphs 1-2). 
It would have been obvious before the effective filing date of the presently claimed invention to modify a hydrogel as understood from Nih by incorporating heparin nanoparticles since Chen teaches heparin nanoparticles in similar hydrogel materials are effective for promoting cell migration into the hydrogel and improving tissue formation. This would have been seen as a useful technique for achieving the objectives of Nih that the hydrogel promotes tissue repair by recruitment of cells to the injured site and reducing inflammatory response. It would have been obvious to employ unmodified heparin, i.e., naked heparin, nanoparticles since Nih (DiB) indicates unmodified heparin shows the same benefit as modified heparin. The skilled artisan would have had a reasonable expectation of success since Nih (WO) teaches the hydrogel material may contain heparin particles. 
Accordingly, the technical feature shared by Groups I and II is not a special technical feature and unity of invention between Groups I, II and III is broken.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CRAIGO/Examiner, Art Unit 1615